

115 S1198 IS: Veterans Care Financial Protection Act of 2017
U.S. Senate
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1198IN THE SENATE OF THE UNITED STATESMay 22, 2017Ms. Warren (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo protect individuals who are eligible for increased pension under laws administered by the
			 Secretary of Veterans Affairs on the basis of need of regular aid and
			 attendance from dishonest, predatory, or otherwise unlawful practices, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Care Financial Protection Act of 2017. 2.Protection of individuals eligible for increased pension under laws administered by Secretary of Veterans Affairs on basis of need for regular aid and attendance (a)Development and implementation of standards (1)In generalThe Secretary of Veterans Affairs shall work with the heads of Federal agencies, States, and such experts as the Secretary considers appropriate to develop and implement Federal and State standards that protect individuals from dishonest, predatory, or otherwise unlawful practices relating to increased pension available to such individuals under chapter 15 of title 38, United States Code, on the basis of need for regular aid and attendance.
 (2)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the standards developed under paragraph (1).
 (b)Conditional recommendation by Comptroller GeneralIf the Secretary does not, on or before the date that is 180 days after the date of the enactment of this Act, submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives standards that are developed under subsection (a)(1), the Comptroller General of the United States shall, not later than the date that is one year after the date of the enactment of this Act, submit to such committees a report containing standards that the Comptroller General determines are standards that would be effective in protecting individuals as described in such subsection.
 (c)Study by Comptroller GeneralNot later than 540 days after the date of the enactment of this Act, the Comptroller General of the United States shall complete a study on standards implemented under this section to protect individuals as described in subsection (a)(1) and submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report containing the findings of the Comptroller General with respect to such study.